DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see remarks, filed 7/22/2022, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Rentschler DE 19828467 A1 further in view of Ingman WO 02083297 A1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Rentschler DE 19828467 A1 further in view of Ingman WO 02083297 A1.
With respect to claims 1, 3-5, the Rentschler DE 19828467 A1 reference discloses a Flocculating Agent For Removing Colloidally Dispersed Solids From Industrial Drinking And Waste Water And For Dewatering Industrial Sludges using a solution preferably containing 0.27-10% aluminum, 0.43-14.4% titanium, 2.8-17.4% iron and 0.1-90% polyelectrolyte. The solution would be considered amorphous and soft, since they are inherent properties of the solution.  The solution would be capable soaking ions and molecules of heavy and radioactive metals, organic 2molecules and oxidizing them on a surface thereof of the particles of the active substance composition with ions OH- and/or O in the presence of light exposure (for at least same reasons as applicant since the active substance is similar)(The claim is drawn to an intended use, since there is no positive recitation of the radioactive substance or Light exposure).
The reference differs in that it does not disclose that the particle size of the agent is in the particle size of 5 to 200 microns.
However, the Ingman WO 02083297 A1 reference discloses a similar compound comprising aluminum, iron copper and titanium having a particle size of 1 to 5 microns used for biodegradation of organic waste. Therefore, it would be obvious to make particles in the size range of 1 to 5 microns of either agent. 
It would have been obvious to one of ordinary in the art before the effective filing date of the claimed invention to modify the Rentschler reference and use a particle size between 1 and 5 microns, since it would yield the expected result of being sized for effective fluid treatment.

Allowable Subject Matter
Claims 6-11 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose nor fairly suggest a method of a method for producing the active substance of claim 1 for sewage treatment and dewatering of solid domestic wastes landfills, the method comprises dissolving raw materials comprising scrap of at least one of the aluminum, titanium, iron or copper in fresh or sea water through exposure to high-voltage electromagnetic impulses in a chamber with two or more electrodes followed by a self-maintained combining of ions of metals, oxygen and hydrogen ions into complex molecules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/Examiner, Art Unit 1774